October 29, 2012 Office of the Chief Accountant Securities and Exchange Commission 460 Fifth Street N. W. Washington, DC 20549 Re: Corridor Ventures I Acquisition Corp. Commission File Number 000-54083 Dear Sirs: We have received a copy of, and are in agreement with, the statements being made by Corridor Ventures I Acquisition Corp. in Item 4.01 of its Form 8-K dated October 29, 2012, captioned "Changes in Registrant's Certifying Accountant." We hereby consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K. Sincerely, EFP Rotenberg, LLP EFP Rotenberg, LLP /ac/gt
